EXHIBIT 10(o)(xvi)

 



EXECUTIVE SEPARATION AGREEMENT AND RELEASE

THIS AGREEMENT is dated as of October 28, 2011, by and between Albany
International Corp. (hereinafter referred to as “Albany”) and Michael J. Joyce
(hereinafter referred to as “Executive”). 

RECITALS

WHEREAS, Executive has been employed by Albany as President, Applied
Technologies Group and may serve as a director or officer of various Albany
subsidiaries and affiliates, or as a fiduciary to various employee benefit
plans; and 

WHEREAS, Executive and Albany recognize that there exists the possibility of a
strategic restructuring by Albany of all or a portion of the businesses in which
Executive has responsibility; and 

WHEREAS, Executive and Albany recognize that the strategic restructuring will
result in the elimination of Executive’s responsibilities and duties; and 

WHEREAS, Albany and Executive have agreed that Executive’s employment with
Albany shall terminate and Executive shall resign all offices and positions with
Albany or any of its subsidiaries or affiliates; and 

WHEREAS, the parties seek to enter into this Executive Separation Agreement and
Release (hereinafter, the “Agreement”) with the intent to establish a mutually
acceptable separation date and to settle and compromise all claims and issues
that have, or could have been raised in relation to Executive’s employment with
Albany or in relation to any positions he held with any of Albany’s
subsidiaries, affiliates, employee benefits plans or trusts, or in any way
related to the termination of such employment and/or service; and 

WHEREAS, Executive and Albany each believe that it is in their best interests to
agree to the terms forth herein. 

WITNESSETH

NOW THEREFORE, in consideration of the foregoing premises, the covenants and
promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Albany and Executive
hereby agree as follows: 

1. Executive acknowledges that he was given this Agreement on October 28, 2011
and was afforded 21 days to consider same. 

2. Executive was, and hereby is, advised to consult a lawyer before signing this
Agreement and did in fact have the opportunity to obtain advice from counsel. 



Page 1 of 14

  

3. Executive may accept this Agreement only by signing, dating and delivering
the Agreement to Albany (in the manner set forth in Section 34) on or before
Albany’s normal close of business on November 23, 2011. Time is of the essence
with regard to this Section 3. 

4. Executive may revoke this Agreement at any time within seven (7) days after
signing and delivering it to Albany by notifying Albany in writing (in the
manner set forth in Section 34) of Executive’s decision to revoke. Time is of
the essence with regard to this Section 4. 

5. The effective date of this Agreement (“Effective Date”) shall be the 8th day
after Executive signs and delivers the Agreement in accordance with Section 3
above, unless Executive revokes the Agreement in accordance with Section 4
above. If Executive revokes this Agreement in accordance with Section 4 above,
this Agreement will not become operative and will not be binding on Executive or
Albany. 

6. Executive’s employment with Albany shall terminate effective January 1, 2012
(the “Separation Date”) unless terminated earlier in accordance with paragraph 7
or 8 hereof. Effective as of the Separation Date, or the date of any earlier
termination pursuant to paragraph 7 or 8, Executive resigns all offices,
directorships and any other positions held with Albany or any of Albany’s
subsidiaries or affiliates, or any of their employee benefit plans or trusts. 

7. Nothing herein is intended to alter the at-will nature of Executive’s
employment relationship with Albany. Albany reserves the right to terminate
Executive prior to January 1, 2012 with or without cause. For the purposes of
this paragraph 7, “Cause” shall be deemed to exist if he Executive has 

(a) been convicted of a felony; 

(b) caused substantial harm to the Company with intent to do so, or as a result
of gross negligence in the performance of his duties, except in cases involving
Executive’s mental or physical incapacity or disability; 

(c) not made a good faith effort to substantially perform and carry out his
duties as Executive, except in cases involving Executive’s mental or physical
incapacity or disability;  

(d) wrongfully and substantially enriched himself at the expense of the
Company; 

(e) engaged in fraud, material dishonesty, or gross misconduct in the
performance of his duties as Executive; 

(f) engaged in unlawful conduct that may reasonably be considered to reflect
negatively on Albany or compromise the effective performance of Executive’s
duties as determined by Albany in its sole discretion; 



Page 2 of 14

  

(g) willfully violated Albany’s Business Ethics Policy or any other Albany
policy that may reasonably be considered to reflect negatively on Albany or
compromise the effective performance of Executive’s duties as determined by
Albany in its sole discretion; 

(h) wrongfully and without the prior express written consent of Albany, by its
CEO or his authorized designee, engaged in any business or activity, either on
his own or as an employee, which is deemed to be in competition with Albany’s
business; 

(i) breached any of the terms of this Agreement. 

8. Executive reserves the right to voluntarily terminate his at-will employment
with Albany with or without cause at any time prior to January 1, 2011. 

9. From the date hereof until the date Executive’s employment with Albany
terminates (either as of the Separation Date or earlier), Executive shall
continue to perform the duties of his current position and assist in the
transition of his duties as directed by the Chief Executive Officer or the Board
of Directors. Executive further covenants and agrees to respond, for a
reasonable time thereafter not to exceed twelve months, to any inquiries from
Albany regarding incomplete or unresolved transitional matters. During the
remainder of Executive’s employment with Albany, Albany shall continue to pay
Executive at his current rate of compensation less (i) applicable withholdings
and deductions required by law or otherwise agreed to by the parties, (ii)
deductions of premiums due for any health care or life insurance coverage
provided by or through Albany, (iii) 401(k) savings plan or other Albany benefit
plan contributions and (iv) any other applicable withholdings. During the
remainder of Executive’s employment with Albany, Executive will be eligible to
receive the same package of employee benefits to which he is currently entitled,
provided, however, that Albany reserves the right to modify, supplement, amend
or eliminate the standard benefits provided to its employees, including, without
limitation, the eligibility requirements and/or premiums, deductibles,
co-payments or other charges relating thereto. 

10. Executive agrees that on or after the last date of his employment with
Albany he shall execute an additional release in the form annexed hereto (the
“Supplemental Release”) covering the period from the date of Executive’s
execution of this Agreement through his last date of employment. Executive
covenants and agrees that the obligations to be performed by Albany under this
Agreement after the last date of Executive’s employment shall be contingent upon
the execution of the Supplemental Release. Failure to execute the Supplemental
Release, however, will not affect the validity of the release contained in
paragraph 16 of this Agreement. 

11. In addition to performing the current duties of his position, Executive
shall assist Albany in its efforts of communicating with third-parties
interested in entering into a transaction for the purchase and sale of Albany’s
Albany Door Systems business segment (hereinafter “Interested Parties”). For the
purposes of this agreement, Albany Door Systems business segment (hereinafter
the “ADS business segment”) shall be defined to include all assets and 



Page 3 of 14

  

liabilities carried on Albany’s Consolidated Balance Sheet at the time of the
Transaction relating to the manufacture and sale of high speed overhead doors.
Executive’s efforts shall be undertaken in his capacity as an employee of Albany
and nothing herein shall be deemed to create a principal-broker/agent
relationship.

12. At the termination of Executive’s employment by Albany, either on January 1,
2012 or earlier, for any reason but Cause as defined in paragraph 7 of this
Agreement, and after the irrevocability of this Agreement, Albany agrees to
provide Executive with the following severance benefits to which he would not
otherwise be entitled. Executive acknowledges and agrees that these severance
benefits constitute adequate legal consideration for the promises and
representations made by him in this Agreement, and are in lieu of any benefits
payable under any severance plan now in existence or adopted prior to the
Separation Date. 

(a) Albany will pay Executive the gross sum of $34,525 per month for a period of
twenty-four (24) months following the Separation Date (the “Severance Period”)
for a total of $828,600. The aforesaid monthly payments (the “Severance
Payments”) shall be made by check, or direct deposit, on or about the 15th day
of the month and will begin after the Separation Date and after this Agreement
becomes irrevocable and continue on or about the 15th day of every month
thereafter until paid in full (and may contain pro rata payment for any partial
month). In the event Executive dies before the last Severance Payment is made
hereunder, the balance of such payments shall be paid to his spouse or, if he
shall have no such spouse at that time, to his estate. 

(b) During the Severance Period, should Executive elect, pursuant to the
protections afforded by the Consolidated Omnibus Budget Reconciliation Act, to
continue group health care coverage as is from time to time provided by or
through Albany to other eligible employees, Albany shall pay the then applicable
required contribution for the first eighteen (18) months of the Severance
Period, or until Executive terminates such coverage, whichever shall occur
first. 

(c) Albany reserves the right, in accordance with the terms of its applicable
employee benefit plans, to modify, supplement, amend or eliminate the coverages
described in subparagraph (b) above, including, without limitation, the
eligibility requirements and/or premiums, deductibles, co-payments or other
charges relating thereto. 

(d) Albany shall pay Executive for any accrued, unused vacation pursuant to
existing corporate policy at Executive’s last rate of salary, less applicable
withholdings and deductions required by law or otherwise agreed to by the
parties. Said payment shall be made at the first normal pay date following the
Separation Date. 

(e) Any stock options that have been previously awarded to Executive shall be
treated in accordance with the terms of Albany’s stock option plan under which
such options were awarded as if Executive’s separation was an involuntary 



Page 4 of 14

  

termination. Any restricted stock units that have been previously awarded to
Executive shall similarly be treated in accordance with the terms of the plans
under which such restricted stock units were granted as if the separation was an
involuntary separation. All such stock options and restricted stock units shall
continue vesting to and including the Separation Date. 

(f) To compensate Executive for any forfeited benefits under Albany’s
Supplemental Executive Retirement Plan, Albany shall pay Executive an additional
$1,750.00 on or about the 15th day of each month during the Severance Period for
a total of $42,000, provided however, that the first six of such monthly
payments shall be delayed and paid as a lump sum of $10,500 on the first
regularly-scheduled payroll date following the sixth month anniversary of
Executive’s Separation Date. 

(g) Albany shall pay Executive an additional $183,375 in one lump sum on the
first regularly-scheduled payroll date following the sixth month anniversary of
Executive’s Separation Date to compensate Executive for the loss of unvested
restricted stock units which had been awarded to Executive under a special
executive retention incentive and which would otherwise be forfeited as a result
of his termination. 

(h) To assist Executive in obtaining new employment, Albany shall make available
and bear the cost of outplacement services to be provided by Lee Hecht Harrison.
Said services will be provided for a period of up to eighteen (18) months
following the Separation Date, or until Executive finds suitable employment,
whichever occurs first. 

(i) Effective as of the Separation Date, or such earlier date as Executive’s
employment may be terminated in accordance with paragraph 7 or 8, hereof,
Executive will no longer be an employee of Albany, and will cease to accrue
benefits under any pension, deferred compensation, 401(k), profit-sharing or
other Albany employee welfare benefit plan. 

(j) Executive acknowledges and agrees that, except for this Agreement, Executive
would have no right to receive all of the benefits described above. 

(k) Executive acknowledges and agrees that in the event Executive’s employment
is terminated by Albany for Cause as defined in this Agreement before the
Separation Date, then he shall not be entitled to any of the severance benefits
described in this Paragraph 12, excepting only payment for any accrued, but
unused vacation referred to above in subparagraph “(d).” If Executive’s duties
are substantially completed before the Separation Date, however, and Executive
is released by Albany before the Separation Date to pursue other interests not
in competition with Albany’s business or otherwise in violation of the
restrictive covenants set forth in paragraph 18 of this Agreement, Executive
shall not forfeit 



Page 5 of 14

  

and shall remain entitled to receive all of the severance benefits described in
this paragraph 12. 

13. In the event Albany succeeds in consummating a transaction resulting in the
sale of the ADS business segment (hereinafter a “Transaction”) on or before
March 31, 2012 (the actual date of consummation hereinafter referred to as the
“Closing Date”), and provided Executive is employed by Albany as of the Closing
Date, Albany will to pay Executive a success fee equal to $207,152.00. Albany
shall pay the Success Fee in one installment within 60 days following the
Closing Date. 

14. All payments which become due to Executive pursuant to this Agreement shall
be subject to all applicable withholdings and deductions required by law or
otherwise agreed to by the parties. 

15. As used in this Agreement, the term “Albany” means, individually and
collectively, Albany, each subsidiary, parent company or affiliate of Albany,
and their respective employee welfare benefit plans, employee pension benefit
plans, successors and assigns as well as all present and former shareholders,
directors, officers, fiduciaries, agents, representatives and employees of those
companies and other entities. 

16. Subject to Executive’s right to revoke stated in paragraph 4 above, by
signing this Agreement, Executive immediately gives up and releases Albany from,
and with respect to, any and all rights and claims that Executive may have
against Albany, whether or not Executive presently is aware of such rights or
claims. In addition, and without limiting the foregoing: 

(a) Executive on behalf of himself, his agents, spouse, representatives,
assignees, attorneys, heirs, executors and administrators, fully releases Albany
and Albany’s past and present successors, assigns, parents, divisions,
subsidiaries, affiliates, officers, directors, shareholders, employees, agents
and representatives from any and all liability, claims, demands, actions, causes
of action, suits, grievances, debts, sums of moneys, controversies, agreements,
promises, damages, back and front pay, costs, expenses, attorney’s fees, and
remedies of any type, which Executive now has or hereafter may have, by reason
of any matter, cause, act or omission arising out of or in connection with
Executive’s employment or the termination of his employment with Albany,
including, without limiting the generality of the foregoing, any claims, demands
or actions arising under the Age Discrimination in Employment Act of 1967, the
Older Worker’s Benefit Protection Act, the Employee Retirement Income Security
Act of 1974, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Act of 1866, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, and any other federal, state or local
statute, ordinance or common law of any state regarding employment,
discrimination in employment, or the termination of employment. Notwithstanding
the foregoing, Executive is not waiving any right that cannot, as a matter of
law, be voluntarily waived, including the right to file or participate in the
adjudication of a claim of discrimination filed 



Page 6 of 14

  

with any state or federal administrative agency, though Executive expressly
waives any right to recover monetary damages as a result of any claim filed with
any state or federal administrative agency. 

The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, marital status, sexual
orientation, national origin, handicap or disability, age, veteran status,
special disabled veteran status, citizenship status; any other claim based on a
statutory prohibition; any claim arising out of or related to an express or
implied employment contract, any other contract affecting terms and conditions
of employment, or any covenant of good faith and fair dealing; all tort claims;
and all claims for attorney’s fees or expenses. 

Notwithstanding the foregoing, this release shall not prevent Executive from
receiving any compensation earned but not yet paid prior to the Separation Date,
any compensation or benefits set forth in this Agreement, or any benefit to
which Executive would otherwise be entitled under an existing Albany benefit
plan, including: claims for reimbursement of expenses incurred prior to the
Separation Date under Albany’s expense reimbursement policy; benefits under any
employee benefit plan, as that term is defined by the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); benefits under the Workers
Compensation Law for injuries occurring on or before the Separation Date; and
benefits under any statutory disability plan. 

Executive represents that he or she understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against Albany he or she is releasing,
and that he or she understands that he or she is not releasing any rights or
claims arising after the date Executive signs this Agreement. 

(b) If Executive breaches any obligation under this Agreement, Executive agrees
that Albany shall not be obligated to continue to make payments under paragraph
12, and to reimburse Albany for any and all payments previously made pursuant to
paragraph 12. This shall not apply to any payment for any accrued, but unused
vacation referred to in paragraph 12(d). 

(c) Nothing in this Agreement, however, shall be deemed a waiver of any vested
rights or entitlements Executive may have under any retirement or other employee
benefit plans administered by Albany. Nor shall anything in this Agreement
operate to release Albany from its obligations under this Agreement. 

17. This Agreement does not constitute an admission by Albany of any liability
to Executive, and Executive understands and agrees that Albany denies any such
liability to Executive. 



Page 7 of 14

  

18. Executive acknowledges the highly competitive nature of Albany’s business
and in recognition thereof agrees as follows: 

A. During the Severance Period, whether on Executive’s own behalf or on behalf
of or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business, organization, entity or enterprise
whatsoever (“Person”), Executive shall not directly or indirectly, without the
prior express written consent of Albany, by its CEO or his authorized
designee,  

(i) engage in any business or activity, either on his own or as an employee,
which is deemed to be in competition with Albany’s business (a “Competitive
Business”);

(ii) enter into the employ of, or render any services to, any Person in respect
of any Competitive Business;  

(iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; provided, however, that in no event shall ownership of less than 2%
of the outstanding capital stock of any corporation, in and of itself, be deemed
a violation of this covenant if such capital stock is listed on a national
securities exchange or regularly traded in an over-the-counter market; or  

(iv) interfere with, or attempt to interfere with, any business relationships
(whether formed before or after the Termination Date) between Albany or any of
its subsidiaries or affiliates and their customers, clients, suppliers or
investors.  

B. During the Severance Period, whether on Executive’s own behalf or on behalf
of or in conjunction with any Person, Executive shall not directly or
indirectly: 

(i) solicit or encourage any employee of Albany or any of its subsidiaries or
affiliates to leave the employment of Albany or any of its subsidiaries or
affiliates; or 

(ii) hire any such employee who was employed by Albany or any of its
subsidiaries or affiliates as of the Termination Date or, if later, within the
six-month period prior to such date of hire. 

It is expressly understood and agreed that although the parties consider the
restrictions in this Paragraph 18 to be reasonable, if a final determination is
made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this paragraph is an unenforceable restriction
against Executive, the provisions of this paragraph shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may determine to be enforceable.



Page 8 of 14

  

19. Executive acknowledges that as a consequence of his employment with Albany
proprietary and confidential information relating to Albany’s business may be,
or have been, disclosed to or developed or acquired by Executive which is not
generally known to the trade or the general public and which is of actual or
potential value to Albany (“Proprietary Information”). Such Proprietary
Information includes, without limitation, information about trade secrets,
inventions, patents, licenses, research projects, costs, profits, markets,
sales, customer lists, proprietary computer programs, proprietary records, and
proprietary software; plans for future development, and any other information
not available to the trade or the general public, including information obtained
from or developed in conjunction with a third party that is subject to a
confidentiality or similar agreement between Albany and such third party.
Executive acknowledges and agrees that his relationship with Albany with respect
to such Proprietary Information has been and shall be fiduciary in nature.
Consequently, during the remainder of, and after, his employment by Albany,
Executive shall not use any Proprietary Information for his own benefit, or for
the benefit of any other person or entity or for any other purpose whatsoever
other than the performance of his work for Albany, and Executive shall maintain
all such information in confidence and shall not disclose any thereof to any
person other than employees of Albany authorized to receive such information.
This obligation is in addition to any similar obligations Executive may have
pursuant to any other agreement, statute or common-law. Nothing herein, however,
shall preclude Executive from describing his duties with Albany in future job
interviews. 

20. Executive specifically agrees and covenants that he will not directly or
indirectly disparage Albany or any subsidiary or affiliate of Albany, or any of
their respective officers, directors, employees, attorneys or representatives,
or any of their respective products or services in any manner, at any time, to
any person or entity. “Disparage” is defined as, but not limited to, any
utterance whatsoever either verbal, in writing, by gesture or any behavior of
any kind that might tend to or actually harm or injure Albany or any subsidiary
or affiliate of Albany, whether intended or not. 

21. Albany specifically agrees and covenants that it will not directly or
indirectly disparage Executive in any manner, at any time, to any person or
entity, and agrees that any third parties, including but not limited to
prospective employers or other third parties inquiring about Executives
employment and/or the reasons for his separation from employment with Albany
will be directed to Albany’s CEO or Counsel, or their designees. 

22. Executive shall forfeit any unpaid amounts due pursuant to this Agreement
and shall, upon demand, repay any amounts already paid hereunder if, after the
Termination Date: 

(i) there is a significant restatement of Albany’s financial results, caused or
substantially caused by the fraud or intentional misconduct of Executive; 

(ii) Executive breaches any provision of this Agreement, including, without
limitation, the covenants set for in paragraphs 10, 18, 19, 20 and 22; 



Page 9 of 14

  

(iii) Albany discovers conduct by Executive that would have permitted
termination for Cause as defined in this Agreement, provided that such conduct
occurred prior to the Termination Date. 

23. Executive and Albany understand and agree that (a) the existence and terms
of this agreement are strictly confidential; (b) they will not disclose the
terms of this agreement to any third party, unless requested to do so by any
state, federal or local regulatory, prosecutorial or administrative agency or
body of competent jurisdiction, or court of competent jurisdiction. However,
nothing herein shall (1) preclude Executive from discussing the contents hereof
with his family, accountant, tax adviser or legal advisor, and doctors, or (2)
preclude Albany from informing any third parties, including prospective
employers, that Executive is bound by the restrictive covenants set forth in
paragraphs 18 and 19 hereof. 

24. Albany and Executive agree that a breach by Executive of the provisions in
paragraphs 18, 19 and 20 of this Agreement may cause irreparable harm to Albany
which will be difficult to quantify and for which money damages will not be
adequate. Accordingly, Executive agrees that Albany shall have the right to
obtain an injunction against Executive, without any requirement for posting any
bond or other security, enjoining any such breach or threatened breach in
addition to any other rights or remedies available to Albany on account of any
breach or threatened breach of this Agreement. 

25. This Agreement and the exhibits hereto constitutes the entire agreement
between the parties regarding the subject matter hereof and supersedes all prior
agreements and understandings, whether written or oral, including without
limitation, that certain Severance Agreement entered into by the parties
effective August 5, 2009 and executed by Executive on July 22, 2009. This
Agreement may not be amended or modified except in a written instrument executed
by both Albany and Executive. This Agreement shall not be construed as giving
Executive any legal or equitable right not otherwise specifically provided for
herein. 

26. This Agreement shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any corporation
with which or into which Albany may be merged or which may succeed to its assets
or business, provided, however, that the obligations of Executive are personal
and shall not be assigned by him. 

27. It is the intent of the parties that this Agreement provides payments and
benefits that are either exempt from the distribution requirements of Section
409A of Code, or satisfy those requirements. Accordingly, the Agreement shall be
interpreted and performed so as to be exempt from Section 409A, but if that is
not possible, the Agreement shall be interpreted and performed so as to comply
with Section 409A. In the event any payments or benefits are deemed by the IRS
to be non-compliant, this Agreement, at Executive’s option, shall be modified,
to the extent practical, so as to make it compliant by altering the payments or
the timing of their receipt. The methodology to effect or address any necessary
modifications shall be subject to reasonable and mutual agreement between the
parties. Notwithstanding anything to the contrary in this Agreement, in the
event that (i) a distribution of benefits is subject to Section 409A, (ii) at



Page 10 of 14

  

the time the distribution would otherwise be made to Executive, Executive is a
“specified employee” (as that term is defined in the final regulations under
Section 409A), and (iii) the distribution would otherwise be made during the
6-month period commencing on the date of Executive’s separation from service,
then such distribution will instead be paid to Executive in a lump sum at the
end of the 6-month period. The foregoing delay in the distribution of benefits
shall be made in conformance with the final regulations under Section 409A.  

If under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment. All reimbursements for costs and expenses under this Agreement shall be
paid in no event later than the end of the calendar year following the calendar
year in which Executive incurs such expense. With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year. 

28. Albany and Executive intend for every provision of this Agreement to be
fully enforceable. But, if a court with jurisdiction over this Agreement
determines that all or part of any provision of this Agreement is unenforceable
for any reason, Albany and Executive intend for each remaining provision and
part to be fully enforceable as though the unenforceable provision or part had
not been included in this Agreement.  

29. This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York without regard to any provisions thereof relating
to conflict of laws. 

30. Executive and Albany each agree that if an action is commenced by any party
alleging breach of this Agreement, the non-prevailing party shall be liable to
the prevailing party for any and all available legal and equitable relief, as
well as reasonable attorneys’ fees and costs associated with pursuing or
defending such legal action. 

31. The parties agree that they have waived their right to a jury trial with
respect to any controversy, claim, or dispute arising out of or relating to this
Agreement, or the breach thereof, or arising out of or relating to the
employment of Executive, or the termination thereof, including any claims under
federal, state, or local law, and that any such controversy, claim, or dispute
shall be heard and adjudicated in either a state or federal court sitting in
Albany County, New York. 

32. Executive acknowledges that he has read this entire Agreement, that he fully
understands its meaning and effect, and that he has voluntarily signed this
Agreement. 

33. Executive understands that the release contained in Paragraph 16 hereof is a
general release, and represents that he has been advised to seek counsel on the
legal and practical effect of a general release, and recognizes that he is
executing and delivering this



Page 11 of 14

  

release, intending thereby to be legally bound by the terms and provisions
thereof, of his own free will, without promises or threats or the exertion of
duress. He also acknowledges that he has had adequate time to review it, have it
explained to him, and understands its provisions.  

34. Notices or other deliveries required or permitted to be given or made under
this Agreement by Executive to Albany shall, except to the extent otherwise
required by law, be deemed given or made if delivered by hand or by express mail
or overnight courier service to Albany International Corp., 1373 Broadway,
Albany, New York 12204, Attention: Joseph M. Gaug. Notice by Albany to Executive
shall be given by hand of express mail or overnight courier service as follows:
To Michael J. Joyce, 13 Sandalwood Drive, Clifton Park, NY. 

IN WITNESS WHEREOF, a duly authorized representative of Albany and Executive
have signed this Agreement to be effective as of the day and year first set
forth above. 

ALBANY INTERNATIONAL CORP.

 

By: /s/ Joseph M. Gaug         Dated: October 31, 2011       Name: Joseph M.
Gaug   Its: Associate General Counsel
and Assistant Secretary  

 

 

EXECUTIVE           /s/ Michael J. Joyce            Dated: October 28, 2011
Michael J. Joyce  

 

Page 12 of 14

  

SUPPLEMENTAL RELEASE

This supplemental release given to Albany International Corp. (“Albany”) by
Michael J. Joyce (“Executive”) is executed in consideration for the covenants
made by Albany in a certain Executive Separation Agreement and Release dated as
of October 28, 2011.

Executive and his heirs, assigns, and agents release, waive, and discharge
Albany, its directors, officers, employees, subsidiaries, affiliates, and agents
from each and every claim, action or right of any sort, known or unknown,
arising on or before the date of this Supplemental Release.

(1) The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, marital status, sexual
orientation, national origin, handicap or disability, age, veteran status,
special disabled veteran status, citizenship status; any other claim based on a
statutory prohibition; any claim arising out of or related to an express or
implied employment contract, any other contract affecting terms and conditions
of employment, or a covenant of good faith and fair dealing; all tort claims;
and all claims for attorney’s fees or expenses.

(2) Notwithstanding the foregoing, this release shall not prevent Executive from
receiving any compensation earned but not yet paid prior to the Separation Date,
any compensation or benefits set forth in this Agreement, or any benefit to
which Executive would otherwise be entitled under an existing Albany benefit
plan, including: claims for reimbursement of expenses incurred prior to the
Separation Date under Albany’s expense reimbursement policy; benefits under any
employee benefit plan, as that term is defined by the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); benefits under Workers’ Compensation
for injuries occurring on or before the Separation Date; and benefits under any
statutory disability plan.

(3) Executive represents that he understands the foregoing release, that rights
and claims under the Age Discrimination in Employment Act of 1967, as amended,
are among the rights and claims against Albany he is releasing, and that he
understands that he is not releasing any rights or claims arising after the date
of this Supplemental Release.



Page 13 of 14

  

EXECUTIVE

 

____________________ DATE:_________________ Michael J. Joyce  

 

WITNESS:_____________________

Page 14 of 14

